 TOLEDO 5 AUTO/TRUCK PLAZAToledo 5 Auto/Truck Plaza,IncandTeamsters,Chauffeurs,Warehousemen and Helpers UnionLocalNo 20,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO 1Case 8-CA-20261September 30 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 30 1988 Administrative Law JudgeRussellM King Jr issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel filed exceptions anda supporting brief The Respondent filed a brief inreply to the General Counsels exceptions and theCharging Party filed briefs in reply to the Respondent s and the General Counsel s exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm thejudge s rulingsfindings 2and conclusions tomodify the remedy 3 and to adopt the recommended Order as modified 4iOn November 1 1987 the TeamstersInternationalUnion was readmated to the AFL-CIO Accordingly the caption has been amended toreflect that change8The judge inadvertently erred in fn 9 of his decision and par 2(c) ofthe recommended Order in describing the information being requested bythe Union The date June 26 1986 should be June 24 1986 Therecommended Order has been modified to correct the dateIn adopting the judge s finding that Dons Dunlap was given an unreasonable time to consider the reinstatement offer given her by the Respondent we note that our decision does not qualify our holding inEsterlineElectronicsCorp290NLRB 833 (1988)Therewe held inter aliathat when a discnmmatee receives a letter that unconditionally offers reinstatement and that also states a report back date we will not find theoffer invalid simply because the specified reporting date appears unreasonably shortHowever the offer will be treated as invalid if the letteron its face makes it clear that reinstatement is dependent on the employee s returning on the specified date or if the letter otherwise suggests thatthe offer willlapse if a decision on reinstatement is not made by thatdateHere by letter dated May 26 1987 the Respondent informedDunlap that she was being recalled to work on May 29 1987 at 3 p inThe letter statedIf you fail to report within the scheduled time yourrecall rights will be terminatedThe letter sent bycertifiedmailwasreceived by Dunlap on May 28 1987 Thus Dunlap had only I day toconsider the reinstatement offer and the letter expressly conditioned theoffer on compliance with the unreasonably short report back dateWhileDunlap-underEsterline-neednot have attempted to respond to this invalid offer she did so Accordingly the judge s analysis regarding theunreasonableness of the time afforded Dunlap is sound3We modify the judge s remedy to include a provision that backpay becomputed in accordance with the formula in FW Woolworth Co90NLRB 289 (1950)4We shall modify par 1(c)of the recommended Order to correct aninadvertent error319We do not adopt the judge s finding that the Respondent violated Section 8(a)(5) by refusing theUnion s September 8 1986 request for informationAs the judge himself noted in the background section of his decisionsubstantiated evidencesupported the Respondents position that it was underno obligation to bargain with the Union as of September 1986 Accordingly the Respondents refusalto provide information at that time was not anunfair labor practiceThereafter the Union won a Board election andwas certified as the collective bargaining representative of the unit employees On June 8 1987 theUnion reaffirmed its September 8 1986 request andalso sought certain additional informationWeagree with the judge that the Respondent violatedSection 8(a)(5) by failing to furnish the informationrequested on June 8 1987 and we shall modify thejudge s Conclusions of Law accordinglyWe shallalsomodify paragraph 2(c) of the judge s recommended Order to include the additional items requested on June 8 1987AMENDED CONCLUSIONS OF LAW4Substitute the following for Conclusions of Law4 By failing and refusing to furnish the Unionthe information it requested on June 8 1987 theRespondent has violated Section 8(a)(5) and (1) ofthe ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentToledo 5 Auto/Truck Plaza IncStoney Ridge Ohio its officersagents successorsand assigns shall take the action set forth in theOrder as modified1Substitute the following for paragraph 1(c)(c) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2 Substitute the following for paragraph 2(c)(c) Furnish to Teamsters ChauffeursWarehousemen and Helpers Union Local No 20, affiliatedwithInternationalBrotherhoodofTeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO the following informationThe name address telephone number socialsecurity number date of hire job classificationwage rate and fringe benefits for eachemployee performing bargaining unit workfrom June 24 1986 to the present all bargain291NLRB No 46 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing unit positions that have been filled sinceJuly 16 1986 as well as the name addresstelephone number and social security numberfor the individual filling the position all unfilled bargaining unit positions the name address telephone number and social securitynumber for each individual hired or recalled toperform bargaining unit work after May 291987 as well as the wage rate and fringe benefits that are or will be provided to such individuals3Substitute the attached notice for that of theadministrative law judgeWE WILL furnish the Union the information it requested that is relevant and necessary to its role asthe exclusive bargaining representative of the unitemployeesTOLEDO 5 AUTO/TRUCKPLAZA INCPaul Lund Esqfor the General CounselTerrance L Ryan EsqandDavid L 0 Connell Esq(Marshall &Melhorn)of Toledo Ohio for the Respondent EmployerJohn M Roca Esq (Gallon Kainiz and Iorio Co LPA)of Toledo Ohio for the Charging UnionDECISIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discriminate against employees byterminating them after tendering to them madequate and invalid offers of reinstatementWE WILL NOT refuse the request of TeamstersChauffeursWarehousemen and Helpers UnionLocal No 20 affiliated with International Brotherhood of Teamsters Chauffeurs Warehousemen andHelpers of America AFL-CIO for information regarding individuals who have performed or areperforming bargaining unit work since June 241986 to the present and further regarding unfilledbargaining unit positionsWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Doris Dunlap immediate and fullreinstatement to her former position or if that posetion no longer exists to a substantially equivalentpositionwithout prejudice to her seniority ororiginal date of hire or any other rights or privileges previously enjoyed and WE WILL make herwhole for any loss of earnings and other benefitsshe may have suffered by reason of our discrimination against her less any net interim earnings plusinterestWE WILL notify Doris Dunlap that we have removed from our files all references to her termination and notify her specifically that this has beendone and that this unlawful action will in no waybe used against her in the futureSTATEMENT OF THE CASERUSSELL M KING JR Administrative Law JudgeThis case was heard on 19 and 20 January 1988 inToledoOhioThe initial charge was filed againstToledo 5 Auto/Truck Plaza Inc (the Company) on 24July 1987 by the Charging Union Teamsters ChauffeursWarehousemen and Helpers Union Local No 20affiliatedwith International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of America (theUnion) Based on the charge a complaint was issued on4 September 1987 by the Regional Director for Region 8of the National Labor Relations Board (the Board) onbehalf of the Board s General Counsel i The complaintalleges that the Company discharged employee DorisDunlap in violation of Section 8(a)(1) and (3) of the Actand furtherallegesthat the Company failed and refusedto furnish certain information requested by the Union inviolation of Section8(a)(1) and(5)of the Act 2 TheCompany defends on the grounds that employee Dunlapfailed to timely respond to a recall letter after an economic strike had ended and thus was legitimately deniedlater employment and removed from the Company srecall listRegarding the information request the Company argues that the General Counsel failed to proveThe termGeneral Counselwhen used herein will normally referto the attorneys in the case acting on behalf of the General Counsel ofthe Board through the Regional Director2The pertinent parts of theAct (29 US C § 151 et seq) read as followsSec 8(a) It shall be an unfair labor practice for an employer-(1) to interfere with restrain or coerce employees in the exerciseof the rights guaranteed in Section 7(3) by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization(5) to refuse to bargain collectively with the representative of employeesSec 7 Employees shall have the right to self organization toform joinor assist labor organizations to bargaincollectivelythroughrepresentativesof their own choosingand to engage inother concertedactivitiesfor the purpose of collectivebargaining orother mutual aid or protection TOLEDO 5 AUTO/TRUCK PLAZAthat the Union s requests for information were actuallyrefused 3On the entire record including my observations of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel counsel for theUnion and counsel for the Company 4 I make the followmg5FINDINGS OF FACTIJURISDICTION AND THE LABOR ORGANIZATIONThe pleadingsadmissionsand evidence in the case establish the following jurisdictional factsAt all times material the Company an Ohio corporation with an officeand place ofbusinessin Toledo Ohiomaintained a facility in Stoney Ridge Ohio where it hasbeen engaged inthe operation of a restaurantgeneralstoreauto andtruck servicegarage and a fuelingstationThis facility isthe only facility involvedin this caseand the employeesinvolved were only those employed in the fuel servicecontrol center and garage 6 In the course and conductof its business operations at Stoney Ridge Ohio theCompany derived gross revenues annually in excess of$500 000 and received goods andmaterialsvalued inexcess of $50 000 directly from points located outside theState of Ohio As alleged and admitted I find that theCompany is now and has been at alltimes material anemployer engaged in commerce within themeaning ofSection 2(2) (6) and (7) of the ActAlso as alleged and admitted I find that the Union isnow and has been at all timesmaterial a labor organization withinthe meaningof Section 2(5) of the ActHAt the hearing in this case and based primarily on testimonial evidence elicited from General Manager Snyder during the hearing theGeneral Counsel moved to amend the complaint by adding an additionalalleged violation of Sec 8(a)(1) and(3) of the Act as followsSince on or about29 May1987Respondent discriminated againstemployees concerning their recall right as to the position of cashierby failing and refusing to consider them for recall because they engaged in activity set forth in paragraph 8(B)After hearing argument I denied the motion In their posthearing briefsthe General Counsel and counsel for the Union request that I reconsiderthat denial and grant the amendment I have reconsidered the motion toamend and I again deny the same4 The deadline for the filing of briefs was set on 24 February 1988 Onor about 24 March 1988 counsel for the Company filed a motion forleave tofile a reply brief Thatmotion is denied5 The facts found herein are based on the record as a whole and on myobservation of the witnesses The credibility resolutions have been derived from a review of theentiretestimonial record and exhibits with dueregard for the logic of probablity the demeanor of the witnesses and theteachingofNLRB v Walton Mfg Co369 U S 404 408 (1962) As tothose testifying in contradiction of the findings herein their testimony hasbeen discredited either as having been in conflict with the testimony ofcredible witnesses or because it was in and of itself incredible and unworthy of beliefAlltestimony and evidence regardless of whether mentioned or alluded to has been reviewed and weighed in light of theentirerecord6 The Union represents the Company s employees at Stoney RidgeOhioin the following unitAll full time and regular part time fuel service control center andgarage employees including mechanics service tire and parts employees employed by Toledo 5 Pure Truck PlazaInc 1-280 andLibbey Road StoneyRidgeOhio 43463but excluding all motel andrestaurant employees confidential employees professional employees guards and supervisors as defined in the Act as amended andall other employeesIITHE ALLEGED UNFAIR LABOR PRACTICES321A Brief BackgroundThe Company and the Union have had a collectivebargaining relationshipwith each other since approximately 1963 Thereafter a series of collective bargainingagreementswere entered into the last being a 3 yearagreementthat expired 23 June 1986 Prior to said expiration the Union and the Companyhad engaged in unsuccessfulnegotiationsand on 24 June 1986 the Unioncommenced an economic strike that lasted until 15 July1986when the Union made an unconditional offer forthe return to work of all striking employees After thestrikenone of the striking employees actually returnedto work because they had been replaced by the Company On 8 September 1986 the Union wrote the Companyrequesting certain detailed information regarding replacement employees and their positions On or about 12 September 1986 the Company based on substantiated evidence concluded that the Union no longer represented amajority of the employees involved and withdrew itsrecognition of the Union further declining to execute acollective bargainingagreementwith the Union and alsorefusing to provide the information that had been requested by the Unionin itsletter of 8 September 1986Consistentwith these actions on 6 October 1986 theCompany filed a decertification petition with the Board(Case 8-RM-927) and pursuant to that petition a Boardconducted election was held on 21 May 1987 The Unionreceived a majority of the votes at that election and theCompany did not file postelection objections thus theBoard certified the Union as the collectivebargainingrepresentative of the unit employees on 29 May 1987 On8 June 1987 the Union renewed its 8 September 1986 information request and expanded the request to apply toemployees hired after 29 May 1987 Following the strikethat ended 15 July 1986 the Union had filed a number ofunfair labor practice charges against the Company butnone were found to have merit except for the charge involved in this case Employee Doris Dunlap was the firststrikingemployee who was recalled to work which occurred by letter dated 26 May 1987 She was to report towork the afternoon of 29 May 1987 ' but for variousstated reasons she did not return to work on that dateand as a result the Company in effect terminated Dunlapby removing her from the recall list Regarding the requests for information as indicated earlier the Unionclaimsthat to date it has never received a response orany of the requested informationB The Recall and Discharge of Employee DorisDunlapEmployee Dunlap commenced work for the CompanyinApril 1968 and she worked as a cashier continuouslyuntil the strike on 24 June 1986 She was a unionmember and supporter and was number one on the seniority list at the time of the strike During much of heremployment Dunlap had served as the Union s stewardor acting steward and throughout the period she hadrAll dateshereafterwill be in 1987unless otherwise stated 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfiled some 30 to 35 grievances on behalf of employeesShe was also on the picket line during the strike Byletter dated 26 May the Company wrote to Dunlap informing her that she was being recalled to work on 29May at 3 p in That letter was sent by certifiedmail andaccording to Dunlap her daughter picked up the lettershe thought on 27 May indicating that she actually received the letter on 28 May On receipt she immediatelycontacted UnionBusinessRepresentative Robert Robaszkiewicz informing him of the recall letter Robaszkiewicz then asked Dunlap to contact the Company andset up a meeting at the Company s facility prior to thetime of the recall (29 May 3 p m) Dunlap did so and themeeting wasset for 1 p in on 29 May Present at themeetingwasUnionBusinessAgentRobaszkiewiczDunlap UnionBusinessAgent Robert L Lemle Company President (and owner) Melvin Berman CompanyGeneral Manager Michael J Snyder and the Company sattorney in this case Terrance L Ryan 8Subsequent to the strikeDunlap had obtained otheremployment at a slightly lesser salary and with fewerbenefitsAt themeeting on29May Dunlap expressedgreat concern in leaving her present employment onsuch short notice and she and Robaszkiewicz initiallyasked for a 2 week extension to report to the Companyforwork The Company refused that extension whereupon Dunlap asked for a 1 week extension and the Company also refused thatrequest insistingthat she report towork by 3 30 p m that day After further discussions regarding certain of the terms and conditions under whichDunlap would return to work the meeting ended andGeneral Manager Snyder testified that at the end of themeeting his impressionwas that Dunlap would returnand report for work at 3 30 p in Robaszkiewicz andDunlap concede in testimony that they left this impression at the end of the meeting The meeting overDunlap and Robaszktewicz returned to the Union s headquartersDunlap still concerned about the short notice toher current employerWith such lingering concern onarriving at the union hall Dunlap telephoned GeneralManager Snyder This conversation was monitored byRobaszkiewicz and Union Agent Lemleon extensionphoneswithout the knowledge of Snyder During theconversation Dunlap offered to report the following daybut Snyder again refused any extension and told Dunlapthat if she did not report that afternoon as requested shecould consider such a failure as a terminationDunlapdid not so report wasnever againrecalled and thus thecharge inthis case was subsequently filed on 24 JulySnyder s testimonial excuse for giving Dunlap such shortnotice included the fact that his staff was already thinthat summer vacations were approaching and that theCompany had adopted a new system in the controlcenter that requiredsome retrainingfor Dunlap and thatFriday was the best day for such training because of thevolume of business on Fridays However Snyder himselfconceded that he as an employer would have preferredat least 1 week s notice Dunlap s position in fact was notfilledaccording to Snyder until 2 July8 Testifying in this case was Robaszkiewicz Dunlap Berman Lemleand SnyderAttorneyRyan did nottestifyEconomic strikers who unconditionally apply for reinstatement at a time when their positions are filled by permanent replacements remain employees and are entitledto full reinstatement on the departure of replacementsunless they have acquired regular and substantiallyequivalent employment or unless the employer can establish the failure to offer reinstatement was for legitimate and substantial business reasonsLaidlaw Corp171NLRB 1366 (1968) enfd 414 F 2d 99 (1970) cert denied397 U S 920 (1970) For an offer of reinstatement to bevalid it must provide adequate time for consideration bythe employee based on the circumstances of each individual caseNational Tape Corp187 NLRB 321 (1970)Penco Enterprises216 NLRB 734 (1975)Murray Products228 NLRB 268 (1977) enfd 584 F 2d 934 (9th Cir1978)I find the Company s offer of reinstatement to employee Dunlap in this case to be totally inadequate and thusdefective and invalid due to the lack of a reasonabletime for Dunlap to decide whether she wished to returntowork and the unreasonably short notice she wouldhave been required to give to her current employer TheCompany I find lacked substantial and legitimate bustness reasons for such short notice especially in light ofGeneral Manager Snyder s own testimony that he (himself)would have preferred at least a week s notice andthe fact that Dunlap s position was not filled for over amonth Accordingly I find and conclude that the Company s termination of employee Dunlap on her refusal toaccept an inadequate and invalid offer of reinstatementwas discriminatory and violated Section 8(a)(3) and (1)of the ActC The Requests for InformationOn 8 September 1986 the Union requested by letterdetailed information regarding replacement employeesand their positions 9 Soon thereafter the Company withdrew its recognition of the Union and the informationrequest was not complied with There followed a decertificationproceeding a Board conducted election andultimately a certification of the Union by the Board on29May 1987 By letters dated 4 8 and 16 June theUnion renewed its 8 September 1986 information requestand in its letter of 8 June extended the request to applyto replacement employees hired after 29 May 10 The reTherequested informationconsistedessentially the followingThe name address telephone number socialsecuritynumber dateof hire jobclassificationwage rate and fringebenefitsfor each employeeperforming bargaining unit work from June26 1986 to thepresent all bargaining unit positionsthathave been filled since July16 1986 as well as the name address telephone number and socialsecurity numberfor theindividualfilling theposition and all unfilledbargaining unit positions10 On 4 June and in separatelettersboth the Unionand counsel forthe Union wrote to counsel for theCompany again requesting a responseto theUnions 8September 1986 information requestOn 8 June theCompany s attorney respondedby letter tothe 4 June letter from theUnion s counsel stating thatThe Companywill prepare and provide relevant information concerning bargaining unit members in the nearfutureOn 16 June counsel for the Union again wrote to the Company scounsel renewing the request TOLEDO 5 AUTO/TRUCK PLAZA323newed and expanded request has not been compliedwith UnionBusinessRepresentative Robaszkiewicz testifled that the Company refused to furnish the requestedinformation by letter dated 19 August 1987 11 The Company does not dispute the Union s right to the requestedinformation but contends that the General Counsel hasnot met his burden of proof by showing that the requestswere actually refused by the Company further arguingthat the record in the case containsmerely an allegationof Company refusalThe Company also contends thatthe Unions September 1986 information request is notchargeable in this case because it is barred by the 6month limitation period found in Section 10(b) of theAct 12The information has been requested has been the subject of a charge filed by the Union with the Board andthe resultant complaint in this case and yet to date theinformation has not been furnished to the Union by theCompany I find that the Company by its own actions(or inaction) has failed and refused to comply with theUnion s request 13 As to the limitation period in Section10(b) of the Act the Union renewed its request in Junewell within the 6 month limitation period 14 I find in thiscase that in refusing to comply with the Union s information requests contained in its letter of 8 September 1986as renewed and modified in June 1987 the Company violated Section 8(a)(5) and (1) of the Act as alleged in thecomplaintJune 1986 to the present and further regardingunfilledbargaining unit positions(5)The unfair labor practices found in paragraphs 3and 4 above affect commerce within the meaning ofSection 2(6) and(7) of the ActTHE REMEDYHaving found that the Respondent Employer has committed the above unfair labor practices I will recommend that it be ordered to cease and desist therefromand to take other affirmative actions designed to effectuate the purposes and policies of the Act including theposting of an appropriate notice I shall recommend thatthe Respondent Employer offer Dons Dunlap immediatereinstatement to her former position or if that positionno longer exists to a substantially equivalent positionwithout prejudice to the date of her original hiring orother rights and privilegesAdditionally I shall recommend that the Respondent Employer be ordered to makewhole Doris Dunlap by paying to her a sum of moneyequal to the amount she normally would have earnedfrom 29 May 1987 or from the date her position becameopen if earlier to the date she is validly offered reinstatementwith interest as computed inNew Horizons forthe Retarded283 NLRB 1173 (1987) 15On these findings of fact and conclusions of law andon the entire record 16 I issue the following recommended17CONCLUSIONS OF LAW1The Respondent Employer Toledo 5 Auto/TruckPlaza Inc is an employer engaged in commerce withinthe meaningof Section 2(2) (6) and (7) of the Act2The Charging Union is a labor organization withinthe meaning of Section 2(5) of the Act3The Respondent Employer on 29 May 1987 violated Section 8(a)(3) and (1) of the Act by terminating employee Dons Dunlap after she refused an inadequate andinvalid offer of reinstatement4 The Respondent Employer since 8 September 1986has violated and continues to violate Section 8(a)(5) and(1) of the Act in refusing the Charging Union s requestfor information regarding individuals that have performed or are performing bargaining unit work since 2411 For reasons unknown this letter was not introduced into evidence12 Sec 10(b) of the Act providesinter algano complaint shall issue based uponanyunfair laborpractice occurring more than six months prior to the filingof thecharge with theBoard13 As conceded by the Company I find therequested information tobe necessary and relevantto the Unions duties responsibilities and performance as the exclusivecollectivebargaining agent of the employees inthe involved unit14 Par 9(A) of thecomplaintrefers to the Unions letter of 8 Septemher 1986 and par 9(B) alleges that on 8 June 1987 theUnion reaffirmed its earlier request and requested additional information Pars 10and 12 of the complaint allege the failureto comply withthe requests tobe violations of Sec8(a)(5) and(1) of the Act Duringthe hearing counsel for theCompanymoved to dismiss those portions of pars 10 and 12of thecomplaint dealing with the 8 September 1986 request as beingbeyond thelimitation period contained in Sec10(b) of the Act Thatmotion was not acted on during the hearing and on the recordConsistent with my findings and conclusions that motion is deniedORDERThe Respondent Employer Toledo 5 Auto/TruckPlaza Inc Stoney Ridge Ohio its officers agents successors and assigns shall1Cease and desist from(a)Discriminating against employees by terminatingthem after tendering to them inadequate and invalidoffers of reinstatement(b)Refusing the request of TeamstersChauffeursWarehousemen and Helpers Union Local No 20 affiliatedwithInternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO for information regarding individuals thathave performed or are performing bargaining unit worksince 24 June 1986 to the present and further regardingunfilled bargaining unit positions15 UnderNew Horizonsinterestis computed at the shortterm Federalratefor theunderpayment of taxes as set out in the 1986 amendment to26 US C § 6621Interestaccrued before1January 1987(the effectivedateof theamendment)shall be computedas inFlorida Steel Corp231NLRB 651 (1977)16 Onor about 25March 1988counsel for the Union fileda motion tocorrect thetranscriptThe motionisdeniedThe words and figures ofthe witnesswere reportedaccurately and to the bestof the reportersabilityThe remaining portionsof the record (includingthe evidence) donot in my opinion justify an interpretation different than thatofficiallyreported17 If noexceptions are filed asprovided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallas provided in Sec 102 48of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer employee Dons Dunlap immediate reinstatement to her former job or if that job is no longer available to a substantially equivalent job without prejudiceto her original date of hire or other rights and make herwhole for any loss of earnings she may have suffered byreason of the discrimination against her in the mannerset forth in the remedy section of this decision(b) Remove from its files any reference to the unlawfultermination or discharge of Doris Dunlap and notify herthat this has been done and that her discharge will not beused as a basis for future personnel action(c)Furnish to Teamsters ChauffeursWarehousemenand Helpers Union Local No 20 affiliated with InternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpersof America AFL-CIO the following informationThe name address telephone number social securety number date of hire job classification wage rateand fringe benefits for each employee performingbargaining unit work from June 26 1986 to thepresent all bargaining unit positions that have beenfilled since July 16 1986 as well as the name address telephone number and social security numberfor the individual filling the position and all unfilled bargaining unit positions(d)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(e) Post at its facility in Stoney Ridge Ohio copies ofthe attached notice markedAppendix i 8 Copies of thenotice on forms provided by the Regional Director forRegion 8 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply 199 If thisOrder is enforcedby a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourtof Appeals Enforcing an Orderof theNationalLaborRelations Board19 The GeneralCounsel initially requested in the complaint that theOrderinclude a visitatonal clause authorizing the Board for compliancepurposesto obtain discoveryfrom the Respondent in the manner provided bythe Federal Rules ofCivilProcedure under the supervision of theUnited Statescourtof appeals enforcing thisOrderHowever this request was withdrawn in the General Counsels brief